Citation Nr: 1047604	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression, a 
depressive disorder with psychotic features, and an anxiety 
disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for varicose 
veins and peripheral vascular disease (PVD), and if so, whether 
service connection is warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inguinal hernia.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico, dated in August 2007 and January 2008.  In its 
August 2007 decision, the RO denied the Veteran's claim of 
entitlement to service connection for a back disability; and 
denied his application to reopen claims for entitlement to 
service connection for an acquired psychiatric disorder (claimed 
as a depressive disorder), varicose veins/PVD, and an inguinal 
hernia.  In January 2008, after receiving additional VA treatment 
records, the RO again denied the Veteran's claim of entitlement 
to service connection for a back disability, and again denied his 
petition to reopen claims for entitlement to service connection 
for a depressive disorder, varicose veins/PVD, and an inguinal 
hernia.  

At the outset, the Board notes that, in its August 2007 decision, 
the RO adjudicated the Veteran's back disability claim on the 
merits, rather than first determining whether new and material 
evidence had been submitted with which to reopen the claim.  In 
this regard, the Board notes that the Veteran's claim for service 
connection for residuals a back disability was previously denied 
by a final RO decision in November 1973.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  The Board also notes 
that, regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the issue 
of reopening a previously denied claim.  That is, whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).   As such, the back 
disability claim on appeal is as stated on the cover page.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, varicose veins/PVD, and a back disability; 
and whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inguinal hernia, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was denied by an August 2004 RO 
decision.  He did not appeal.

2.  The evidence received since the August 2004 RO decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder, to 
include major depression, a depressive disorder with psychotic 
features, and an anxiety disorder.

3.  The Veteran's claim of entitlement to service connection for 
varicose veins was denied by an August 2004 RO decision.  He did 
not appeal.

4.  The evidence received since the August 2004 RO decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for varicose veins and PVD.

5.  The Veteran's claim of entitlement to service connection for 
a back disability was denied by a November 1973 RO decision.  He 
did not appeal.

4.  The evidence received since the November 1973 RO decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied entitlement to 
service connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 2004 RO decision that 
denied entitlement to service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The August 2004 RO decision that denied entitlement to 
service connection for varicose veins and PVD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the August 2004 RO decision that 
denied entitlement to service connection for varicose veins and 
PVD is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The November 1973 RO decision that denied entitlement to 
service connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  Evidence received since the November 1973 RO decision that 
denied entitlement to service connection for a back disability is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
regard to the Veteran's acquired psychiatric disorder, varicose 
veins/PVD, and back disability claims, because the Board is 
herein reopening and remanding these claims for further 
development, no further discussion of VA's duties to notify and 
assist is necessary.  Additionally, in regard to his inguinal 
hernia claim, because the Board is herein remanding this claim 
for further development, no further discussion of VA's duties to 
notify and assist is necessary.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

The Board also notes that, for purposes of determining whether VA 
has received new and material evidence sufficient to reopen a 
previously-denied claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

A.  Acquired Psychiatric Disorder

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous disorder) was 
initially denied by a November 1973 RO decision on the grounds 
that there was no evidence showing that the Veteran's currently 
diagnosed anxiety neurosis was related to service.  In making 
this determination, the RO noted that the Veteran's service 
treatment records showed treatment for a sleep disturbance in 
June 1972 and an inability to sleep due to a situational reaction 
in October 1972.  Subsequently, in an August 2004 rating 
decision, the RO denied the Veteran's application to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder (claimed as a depressive disorder).  At the 
time of the August 2004 decision, the evidence of record included 
the Veteran's service treatment records, an October 1973 VA 
examination report, a September 2002 VA examination report, and 
VA treatment records dated from July 2002 to July 2004.  

The Veteran's petition to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder was 
denied in August 2004 on the basis that he had not submitted any 
new and material evidence showing that his acquired psychiatric 
disorder had been incurred during, or caused by, service.  The 
Veteran was notified of the August 2004 decision and of his 
appellate rights by a letter dated August 26, 2004.  He did not 
appeal.  Therefore, the August 2004 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in April 2007.  As discussed 
above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. 3.156.  Evidence obtained since the August 2004 RO 
decision includes VA treatment records dated from August 2001 to 
September 2005 and from March 2006 to May 2009, and an October 
2008 VA examination report.  

Significantly, the Veteran's newly associated VA treatment 
records show that, during treatment in February 2003, the Veteran 
was noted to have chronic insomnia, sadness, and anxiety; and 
during treatment in August 2003, he was diagnosed with chronic 
depression.  Additionally, during VA treatment in April 2006, the 
Veteran reported that he had suffered from depression since his 
military service in Korea, when he missed his family, and that he 
had continued to have episodes of depression since.  In this 
regard, the doctor reported that the Veteran had a history of 
long term depressive symptoms since at least his time in service.  

The Veteran's claim was previously denied because the evidence 
did not show that the Veteran's acquired psychiatric disorder was 
incurred during, or caused by, his military service.  The 
evidence submitted since the August 2004 decision shows that the 
Veteran has reported having episodes of depression since he was 
in the military.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim; specifically, evidence 
indicating that the Veteran's currently diagnosed acquired 
psychiatric disorder may be related to service.  The additional 
evidence being both new and material, the claim for service 
connection for an acquired psychiatric disorder, to include major 
depression, a depressive disorder with psychotic features, and an 
anxiety disorder, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 

B. Varicose Veins and PVD

The Veteran's claim of entitlement to service connection for 
varicose veins was initially denied by a November 1973 RO 
decision on the grounds that there was no evidence showing that 
the Veteran's currently diagnosed varicose veins of the lower 
part of the left leg were related to service.  In making this 
determination, the RO noted that, while the Veteran was noted to 
have varicose veins at the time of his October 1973 VA 
examination, his service treatment records were silent as to this 
condition.  Subsequently, in an August 2004 rating decision, the 
RO denied the Veteran's application to reopen his claim of 
entitlement to service connection for varicose veins.  At the 
time of the August 2004 decision, the evidence of record included 
the Veteran's service treatment records, an October 1973 VA 
examination report, a September 2002 VA examination report, and 
VA treatment records dated from July 2002 to July 2004.  

The Veteran's petition to reopen his claim of entitlement to 
service connection for varicose veins and PVD was denied in 
August 2004 on the basis that he had not submitted any new and 
material evidence showing that his varicose veins and/or PVD had 
been incurred during, or caused by, service.  The Veteran was 
notified of the August 2004 decision and of his appellate rights 
by a letter dated August 26, 2004.  He did not appeal.  
Therefore, the August 2004 RO decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in April 2007.  As discussed 
in more detail above, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence obtained since the August 2004 
RO decision includes VA treatment records dated from August 2001 
to September 2005 and from March 2006 to May 2009, and an October 
2008 VA examination report.  Significantly, the Veteran's newly 
associated VA treatment records show that, during treatment in 
September 2005 and May 2006, the Veteran was noted to have a 
history of PVD; and that during treatment in December 2006 and 
November 2007, the Veteran's problem list included PVD.  
Moreover, at his October 2008 VA examination, the examiner 
diagnosed the Veteran with peripheral venous insufficiency and 
bilateral lower extremity venous insufficiency, and the Veteran 
reported that he had a history of varicose veins since active 
service, noting that he had experienced recurrent swelling and 
heaviness in his legs and now wore support stockings for his 
venous insufficiency.  In this regard, the Board reiterates that, 
for purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

The Veteran's claim was previously denied because the evidence 
did not show that the Veteran's varicose veins were incurred 
during, or caused by, his military service.  The evidence 
submitted since the August 2004 decision shows that the Veteran 
has reported having varicose veins since service, with recurrent 
episodes of swelling and heaviness in his legs.  This evidence is 
new in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim; namely, evidence 
of a possible relationship between the Veteran's varicose 
veins/PVD and service.  The additional evidence being both new 
and material, the claim for service connection for varicose veins 
and PVD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

C.  Back Disability

The Veteran's claim of entitlement to service connection for a 
back disability was denied by a November 1973 RO decision on the 
grounds that there was no evidence showing that the Veteran had a 
current back disability.  At the time of the November 1973 
decision, the evidence of record included the Veteran's service 
treatment records and an October 1973 VA examination report.  The 
Veteran was notified of November 1973 decision and of his 
appellate rights by a letter dated December 13, 1973.  He did not 
appeal.  Therefore, the November 1973 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in April 2007.  As discussed 
in more detail above, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence obtained since the November 
1973 RO decision includes a September 2002 VA examination report, 
VA treatment records dated from August 2001 to May 2009, a 
September 2008 VA joint and spine examination report, and an 
October 2008 general VA examination report.  Significantly, at 
his September 2008 VA examination, the examiner diagnosed the 
Veteran with osteopenia and mild degenerative joint disease (DJD) 
of the lumbar spine, based on x-ray results.  Additionally, at 
the time of his October 2008 VA examination, the Veteran reported 
that he had experienced low back pain since exercises during 
service.  

The Veteran's claim was previously denied because the evidence 
did not show that he currently had a back disability.  The 
evidence submitted since November 1973 shows that the Veteran has 
been diagnosed with osteopenia and mild DJD of the lumbar spine, 
and further indicates that the Veteran's current back disability 
may be related to service.  This evidence is new in that it had 
not previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim; specifically, evidence of a 
current back disability.  The additional evidence being both new 
and material, the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, a depressive disorder with 
psychotic features, and an anxiety disorder, is reopened.

New and material evidence having been submitted, claim of 
entitlement to service connection for varicose veins and PVD is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In regard to his inguinal hernia claim, the Board notes that, at 
his September 2002 VA examination, the examiner noted that the 
Veteran underwent a left inguinal herniorrhaphy in 2001.  
Significantly, however, records from this surgery have not been 
associated with the claims file.  As such, this matter must be 
remanded for VA to obtain a complete copy of records relating to 
the Veteran's inguinal hernia and left inguinal herniorrhaphy.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In regard to his acquired psychiatric disorder claim, the Board 
acknowledges that the Veteran was afforded a VA psychiatric 
examination in October 2008.  Significantly, however, although 
the VA examiner diagnosed the Veteran with a depressive disorder, 
he failed to provide an opinion as to the etiology of this 
disorder.  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See 38 
C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

In regard to the Veteran's claim for service connection for 
varicose veins and PVD, the Board acknowledges that the Veteran 
was afforded a VA examination in October 2008.  Significantly, 
however, while the VA examiner diagnosed the Veteran with 
peripheral venous insufficiency and bilateral lower extremity 
venous insufficiency, he failed to provide an opinion as to the 
etiology of these conditions.  As such, the examination report is 
not adequate for rating purposes, and this matter must be 
remanded.  See 38 C.F.R. § 4.2 (stating that if the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes; see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

In regard to the Veteran's back disability claim, the Board 
acknowledges that the Veteran was afforded a VA joint and spine 
examination in September 2008.  Significantly, however, while the 
September 2008 VA examiner diagnosed the Veteran with osteopenia 
and mild DJD of the lumbar spine, he failed to provide an opinion 
as to the etiology of the Veteran's current back disability.  As 
such, the examination report is not adequate for rating purposes, 
and this matter must be remanded.  See 38 C.F.R. § 4.2 (stating 
that if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes; see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

As this case must be remanded for the foregoing reasons, all 
pertinent private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his acquired 
psychiatric disorder, varicose veins/PVD, 
back disability, and/or inguinal hernia, 
to specifically include treatment records 
from a left inguinal herniorrhaphy in 
2001.  Following the receipt of any 
necessary authorizations from the Veteran, 
attempt to obtain any medical records 
identified by the Veteran.  If these 
records are not available, request that 
the doctors provide a negative reply.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
regarding his acquired psychiatric 
disorder(s), varicose veins/PVD, back 
disability, and inguinal hernia, from the 
VA Medical Center in San Juan, the 
Commonwealth of Puerto Rico, dated since 
May 2009.

3. After the foregoing development has 
been completed, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder(s) found to be present, i.e., 
major depression, a depressive disorder 
with psychotic features, an anxiety 
disorder, etc.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In doing so, the 
examiner should acknowledge the Veteran's 
in-service treatment for difficulty 
sleeping in July 1972 and October 1972, as 
well as his reports of a continuity of 
symptomatology (i.e., depression, anxiety, 
insomnia, and feelings of sadness) since 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Also, schedule the Veteran for an 
appropriate VA examination for varicose 
veins and PVD of the lower extremities.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current varicose veins, PVD, or venous 
insufficiency of the lower extremities had 
its onset during active service or is 
related to any in-service disease, event, 
or injury.  In doing so, the examiner 
should acknowledge the Veteran's reports 
of a continuity of symptomatology since 
service, as well as the fact that the 
Veteran was diagnosed with varicose veins 
in October 1973 (i.e., within a year 
following separation from service).    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Also, schedule the Veteran for a VA 
spine examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current back disability, including 
osteopenia and mild DJD of the lumbar 
spine, had its onset during active service 
or is related to any in-service disease, 
event, or injury.  In doing so, the 
examiner should acknowledge the Veteran's 
reports of a continuity of symptomatology 
since service.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  After completion of the above, review 
the examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiners for corrective action.

7.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


